Citation Nr: 0917560	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for a right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the Veteran's claims file 
was subsequently transferred to the Houston, Texas RO.

The Veteran provided testimony at a March 2009 
videoconference hearing before the undersigned.  A hearing 
transcript is associated with the claims folder.

The Board notes that, during the March 2009 videoconference 
hearing, the Veteran made reference to left hip problems that 
he attributes to overcompensating for the right knee 
disorder.  The Veteran previously filed a claim for a left 
hip disorder secondary to the right knee disorder, which was 
denied in a March 2004 rating decision.  The Veteran did not 
file a timely appeal, and the March 2004 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  
The claims file does not indicate that the Veteran has since 
made a request to reopen his claim for service connection for 
a left hip disorder.  Thus, a left hip claim is not before 
the Board, and is referred to the RO for appropriate action.  

The issue of entitlement to service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed March 2004 rating decision denied service 
connection for a right knee injury.

2.  The evidence associated with the claims file subsequent 
to the March 2004 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a right knee disorder has been 
received, and the claimant's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In the present case, the only issue being finally decided 
here is the request to reopen the claim of entitlement to 
service connection for a right knee disorder.  As the instant 
decision reopens the claim, any deficiency of notice is found 
to constitute harmless error.  Moreover, although Dingess 
notice was not received until after initial adjudication of 
the claim (as the initial rating decision occurred prior the 
Court's ruling in Dingess), such late notice was 
appropriately cured by the issuance of compliant notice in 
August 2006, followed by a readjudication of the claim in 
January 2008.  In any event, no effective date is assigned in 
the instant decision, since the underlying service connection 
claim is being remanded for additional development.  Thus, no 
prejudice has occurred regarding the late notice here.

In sum, with respect to the new and material claim, no 
additional development is required in order to satisfy VA's 
duty to notify.  

Regarding the duty to assist, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Indeed, VA obtained records from the Houston VA Medical 
Center (VAMC) and the Veteran was afforded a hearing before 
the Board in March 2009.  

It is acknowledged that the Veteran's service treatment 
records (STRs) are not associated with the claims file, and 
the National Personnel Records Center (NPRC) has indicated 
that they were likely destroyed by a fire at their facility 
in 1973.  In these circumstances, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection. Rather, it obligates the Board to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant. See Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).

Based on the foregoing, all reasonable efforts have been made 
to assist the Veteran in the development of his claim.  In so 
finding, it is noted that VA's duty to assist also includes 
affording this Veteran a VA examination, as discussed in the 
Remand portion of this decision.




II.  New and Material Evidence to Reopen the Claim
 
In October 2003, the Veteran raised a claim of entitlement to 
service connection for a right knee disorder.  This claim was 
denied in a March 2004 rating decision.  The Veteran did not 
file a timely appeal.  Consequently, as previously noted, the 
March 2004 rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  

In August 2005, the Veteran filed a request to reopen his 
claim for service connection for a right knee disorder.  The 
claim was denied in a January 2006 rating action that is the 
subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO did not address the right knee 
disorder claim on the merits in its January 2006 rating 
decision or January 2008 SOC.  In any event, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final March 
2004 rating decision denying the Veteran's claim of 
entitlement to service connection for a right knee disorder 
included records from the Houston VAMC and from St. Luke's 
Hospital.  The Veteran's service treatment records (STRs) 
were unavailable, as discussed below.       

The Houston VAMC records showed that the Veteran was being 
treated for degenerative joint disease of the right knee, and 
reference was made to an in-service knee injury.  However, 
there was no documentation concurrent with the Veteran's 
period of active service describing a knee injury.  There was 
no documented post-service treatment referable to the right 
knee until 2001, at which time a 30-year history of knee 
problems was indicated.

Based on the above evidence, the claim was denied.  
Specifically, the RO in March 2004 determined that there was 
no evidence that the current right knee disorder was related 
to any in-service injury, as there was no documentation of 
any such injury in service.  

Evidence added to the record since the time of the last final 
denial in March 2004 includes additional records from the 
Houston VAMC and testimony from the Veteran at a March 2009 
Board hearing.  The VAMC records continue to show treatment 
for the right knee disorder.  At the March 2009 hearing, the 
Veteran provided credible testimony regarding the details of 
the claimed right knee injury that occurred during active 
service.  Moreover, he reported that his right knee 
symptomatology has been constant  throughout the years since 
his in-service accident.  Thus, such testimony provides 
further detail with respect to the in-service incurrence of a 
right knee injury and also demonstrates continuity of 
symptomatology, both aspects of the claim that were not 
addressed by the evidence of record at the time of the last 
final rating decision in March 2004.  

In sum, the evidence added to the record since the previous 
March 2004 denial is found to be new and material, as it 
addresses unestablished facts necessary to substantiate the 
claim.  Further, it is not redundant, as there have been no 
previously provided details of the claimed injury, or 
statements of continued symptomatology.  Finally, it does 
raise a reasonable possibility of substantiating the right 
knee disorder claim.  Therefore, the Board finds that the 
criteria under 38 C.F.R. § 3.156(a) have been satisfied, and 
the claim is reopened.  Moreover, in making such 
determination, the Board has appropriately applied the 
heightened scrutiny standard set forth in O'Hare, in light of 
the missing STRs, which are absent through no fault of the 
Veteran.

The Board will address the underlying issue of entitlement to 
service connection in the Remand portion of this decision.


ORDER

New and material evidence having been received, and the claim 
of entitlement to service connection for a right knee 
disorder is reopened and, to this extent only, the appeal is 
granted.


REMAND

The Board is of the opinion that VA's duty to assist includes 
affording the Veteran a VA examination under the facts and 
circumstances of this case.  

The law holds that VA will provide a medical examination 
which includes a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In this case, the Veteran testified at the March 2009 Board 
hearing that he sustained an injury to his right knee during 
service that resulted in a chipped bone, and that he has 
continued to have problems with that knee since the service 
injury.  Again, the Veteran's STRs are unavailable, imposing 
a heightened duty on the Board to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Moreover, the evidence of record also contains 
multiple references to an in-service knee injury in the 
medical documents dated prior to the filing of the initial 
claim for service connection.  In any event, given the 
absence of the Veteran's STRs, the fact that the Veteran is 
competent to state that he had experienced problems with his 
knee since the in-service injury, along with Veteran's 
consistent history of an in-service injury in the medical 
records, the need for a VA examination pursuant to 
38 U.S.C.A. §5103A(d)(2) is demonstrated.  

The Board also finds that, in light of the lack of 
availability of the Veteran's STRs, VA's duty to assist 
includes attempting to locate any morning reports from the 
period of the Veteran's active service, in an effort to 
identify treatment for an in-service right knee injury.

Accordingly, the case is REMANDED for the following action:

1.  An attempt should be made to obtain 
any morning reports from the Veteran's 
period of active service and any records 
located should be associated with the 
claims file.  Any negative search should 
be indicated in the record and 
communicated to the Veteran.

2.  Schedule the Veteran for a VA 
examination to determine whether any 
current right knee disorder is causally 
related to active service.  For purposes 
of the examination, the examiner should 
accept the Veteran's statements as to the 
in-service right knee injury.  Any and 
all studies deemed necessary, including 
x-rays, should be completed.  The claims 
file, including a copy of this Remand, 
must be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should reflect that such review was 
accomplished.  

a.  The examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., to a 
degree of probability of 50 percent or 
more), or unlikely (i.e., a probability 
of less than 50 percent) that any 
current right knee disorder is causally 
related to the Veteran's active military 
service, and specifically to the in-
service knee injury described by the 
Veteran. 

b.  Note: The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


